Citation Nr: 0921405	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The appellant maintains that he had service with the U.S. 
Armed Forces of the Far East (USAFFE) from December 1941 to 
August 1945 and with the Philippine Guerillas from January 
1946 to September 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

Eligibility for non-service-connected pension is not 
established.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim. VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction. Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2008).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  

The issue before the Board is whether the appellant had 
qualifying service to establish eligibility for VA benefits.  
The record includes service department verification.  Because 
qualifying service and how it may be established is outlined 
in statute and regulation and because service department 
certifications of service are binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).  Nonetheless, a May 
2007 letter notified the appellant of the evidence necessary 
to substantiate his claim. 

II.  Analysis of Claim

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected pension benefits.  Service department 
certified recognized guerrilla service and unrecognized 
guerrilla service under a recognized commissioned officer, 
only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for VA 
compensation benefits, but not for VA nonservice-connected 
pension benefits.  38 C.F.R. § 3.40(b)-(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information it contains is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements described 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  Under the 
provisions of 38 C.F.R. § 3.203, a claimant is not eligible 
for benefits based on Philippine service unless the United 
States service department documents or certifies the service.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997) 
(interpreting 38 C.F.R. § 3.203 as requiring "official 
documentation issued by a United States service department 
for verification of the claimed service by" the U.S. service 
department).     

In his June 2007 claim for nonservice-connected pension 
benefits, the appellant indicated that he served with the 
United States Armed Forces of the Far East (USAFFE) from 
December 1941 to August 1945.  He indicated that he served 
with the Philippine Guerillas from January 1946 to September 
1946.  The appellant did not submit any documentation of his 
service. 

In December 2007, the National Personnel Records Center 
(NPRC) certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including 
recognized guerillas, in the service of the U.S. Armed 
Forces.  VA is bound by a certification of no service by the 
service department.  38 C.F.R. 
§ 3.203(a); Duro, 2 Vet. App. at 532.  

The Board finds that basic eligibility for nonservice-
connected pension is not established.  The service department 
determined that the appellant did not have qualifying 
service, and the appellant has not submitted any evidence of 
qualifying service.  Accordingly, the appellant is not 
entitled to nonservice-connected pension benefits.   Since 
the law is dispositive of this issue, the claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).








ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


